618 So.2d 382 (1993)
Joyce M. WALLACE, Appellant,
v.
ZAHN DENTAL COMPANY, INC., and Florida Unemployment Appeals Commission, Appellees.
No. 93-339.
District Court of Appeal of Florida, Third District.
June 1, 1993.
Joyce M. Wallace, in pro. per.
John D. Maher, Tallahassee, for appellees.
Before NESBITT, COPE and GODERICH, JJ.
PER CURIAM.
Joyce M. Wallace appeals the denial of unemployment compensation benefits. In the present case conflicting testimony was offered by the parties. It was the responsibility of the referee to resolve the conflicts, which he did in this case in favor of the employer. See Gonzalez v. Master Flowers, Inc., 605 So.2d 180 (Fla. 3d DCA 1992). As we see no legal basis on which to disturb the referee's findings, the order is affirmed.